Exhibit 99.2 Schedule of Underwriters for Securities of United Continental Holdings, Inc. within the Previous Three Years Underwriters Securities J.P. Morgan Securities Inc. 270 Park Avenue, Floor 10 New York, New York 10017 Common Stock 6.0% Convertible Senior Notes due 2029 Morgan Stanley& Co. Incorporated 1585 Broadway New York, New York 10036 Common Stock 6.0% Convertible Senior Notes due 2029 Goldman, Sachs& Co. 200 West Street New York, New York 10282 Common Stock 6.0% Convertible Senior Notes due 2029 Citigroup Global Markets Inc. 388 Greenwich Street New York, New York 10013 Common Stock 6.0% Convertible Senior Notes due 2029 Credit Suisse Securities (USA) LLC Eleven Madison Avenue New York, New York 10010 Common Stock 6.0% Convertible Senior Notes due 2029 UBS Securities LLC 101 Park Avenue New York, New York 10178 Common Stock 6.0% Convertible Senior Notes due 2029
